UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DARRYL K. HARROD,                             )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )               Civil Action No. 16-2287-RC
                                              )
                                              )
BOB GUINEY et al.,                            )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       In this action, Plaintiff, proceeding pro se, states that this “case is in reference to Under

payment of Wages to [him].” Compl. at 1. He seeks $2 million in damages for alleged

violations of the Davis-Bacon Act, 40 U.S.C. §§ 3141-48. Pending before the Court are the

separate motions to dismiss brought on behalf of Defendants Bob Chilcoat and Chilmar

Corporation (“Corp. Defs.”), ECF No. 8, and Defendant Bob Guiney, ECF No. 10. In separate

orders issued on December 23 and December 29 of 2016, ECF Nos. 9, 11, Plaintiff was informed

about his obligation to respond to each motion by January 31, 2017, and February 10, 2017,

respectively. Plaintiff has not complied with either order, and he has not requested additional

time to comply.

       Consistent with the advisements in the orders, the Court finds that Plaintiff has conceded

Defendants’ valid arguments for dismissal. Specifically, Defendants contend that the Davis-

Bacon Act does not authorize a private cause of action in federal court “to recover the difference

between actual wages paid and the required prevailing wage under [the Act].” Corp. Defs.’

Mem. ¶ 4 (citing cases); see Ibrahim v. Mid-Atl. Air of DC, LLC, 802 F. Supp. 2d 73, 75-76



                                                  1
(D.D.C. 2011), aff'd, No. 11-7150, 2012 WL 3068460 (D.C. Cir. July 19, 2012) (noting that

“[t]he ‘majority of courts that have addressed the issue’ have concluded that no private right of

action exists under 40 U.S.C. § 3142,” but declining to “decide the issue” upon finding that

plaintiff had conceded the argument “by failing to contest [it]”) (citations omitted)).

Furthermore, Plaintiff has not disputed that “the Complaint contains no allegations whatsoever

relating to Mr. Guiney, and thus fails to state any claim against [this defendant] upon which

relief may be granted.” Guiney’s Mem. at 1; see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Consequently, the Court will grant the motion of each defendant and

dismiss this case. A separate order accompanies this Memorandum Opinion.



                                                        ________/s/____________
                                                        RUDOLPH CONTRERAS
                                                        United States District Judge
Date: February 22, 2017




                                                   2